92 S.E.2d 448 (1956)
244 N.C. 81
STATE
v.
I. J. SPARROW, Jr.
No. 295.
Supreme Court of North Carolina.
May 2, 1956.
LaRoque & Allen, Kinston, and Edmundson & Edmundson, Goldsboro, for defendant, appellant.
Atty. Gen. William B. Rodman, Jr., and Asst. Atty. Gen. Harry W. McGalliard for the State.
PER CURIAM.
Defendant's only assignment of error is that the trial judge, in charging the jury, "failed to give equal stress to the contentions of the defendant as required by G.S. § 1-180."
Careful study of the evidence and of the charge convinces us that the trial judge sufficiently and fairly reviewed the contentions of defendant. In relation to the facts in evidence, it was natural and reasonable that the review of the State's contentions should take somewhat longer than the review of defendant's contentions. The State's principal witnesses testified in detail as to their transactions with defendant. Defendant's evidence was that he did not know these men and had had no transactions with them. Hence, defendant offered no evidence in respect of the details of any of the transactions concerning which these witnesses had testified.
The assignment of error is without merit. Hence, the verdict and judgment must stand.
No error.
JOHNSON, J., not sitting.